___________

                                        No. 95-4117
                                        ___________

Tommy Lee Johnson, Jr.,                      *
                                             *
              Appellant,                     *
                                             *
Nelson McAlpine,                             *
                                             *     Appeal from the United States
              Plaintiff,                     *     District Court for the
                                             *     Northern District of Iowa.
     v.                                      *
                                             *              [UNPUBLISHED]
Lt. Luensman; C/O Tope; C/O                  *
Sprau; C/O Dunyon; C/O Andrews;              *
Hilton; Larry Brimeyer,                      *
                                             *
              Appellees.                     *


                                        ___________

                         Submitted:     August 12, 1996

                             Filed:     August 28, 1996
                                        ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Tommy Lee Johnson appeals from the district court’s1 28 U.S.C.
§ 1915(d) dismissal of his 42 U.S.C. § 1983 complaint alleging racial
discrimination     and    cruel   and    unusual    punishment   at   the   Iowa   Men’s
Reformatory.    After reviewing the district court file and Johnson’s brief,
we conclude the district court did not abuse its discretion, and we affirm.
See 8th Cir. R. 47B.




          1
         The Honorable Mark W. Bennett, United States District
Judge for the Northern District of Iowa.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-